Exhibit 10.3

LIEN RELEASE AND AMENDMENT AGREEMENT

THIS LIEN RELEASE AND AMENDMENT AGREEMENT (this “Agreement”) is made and entered
into this 22nd day of December, 2015, by Republic Capital Access, LLC (“RCA”),
BAM Administrative Services, LLC (“Bank”) and Implant Sciences Corporation
(“Customer”).

WHEREAS, Bank has agreed to make certain financial accommodations to Customer.

WHEREAS, pursuant to various loan, note purchase and/or security agreements
between Bank and Customer (the “Bank Credit Agreement”), the Customer has
granted to Bank a security interest in and lien upon all of the property of the
Customer and the products and proceeds thereof (the “Bank Collateral”).

WHEREAS, pursuant to that certain Accounts Receivable Purchase Agreement, dated
as of December 11,2015 (the “RCA Purchase Agreement”), RCA has agreed to provide
certain financial accommodations to the Customer and to purchase certain
specific account receivables from Customer.

WHEREAS, the Customer wishes to limit those accounts receivable which the
Customer may sell to RCA and which RCA may purchase from the Customer under the
RCA Purchase Agreement to only those accounts receivable and related proceeds
sold by Customer to RCA as described on Exhibit A (the “Specified Accounts
Receivable”).

WHEREAS, in connection with the RCA Purchase Agreement, the Customer has granted
to RCA, only in the event that a court of competent jurisdiction or governmental
authority determines that RCA did not purchase such Specified Accounts
Receivable from the Customer, a security interest in and lien upon such
Specified Accounts Receivables.

WHEREAS, in order to induce (a) RCA to enter into the RCA Purchase Agreement
with the Customer and (b) Bank to enter into this Agreement, each of RCA and the
Bank requires that each party hereto (including Customer) enter into this
Agreement to, among other things (1) amend the RCA Purchase Agreement and (2)
confirm the respective rights of RCA and Bank with respect to the Specified
Account Receivables and any payments arising therefrom.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



1.

Limited Lien Release. Bank hereby agrees that, following its receipt of a fully
executed copy of this Agreement, Bank conditionally releases from the Bank
Collateral solely those Specified Accounts Receivable which have been sold by
Customer to RCA under the RCA Purchase Agreement.  For the avoidance of doubt,
(a) RCA disclaims any interest of any nature whatsoever in and to any and all
accounts receivable of Customer not otherwise constituting a Specified Account
Receivable and (b) Bank shall maintain a security interest in and lien on all of
the property of the Customer and the products and proceeds thereof, except for
the Specified Accounts Receivable.   In the event that a court of competent
jurisdiction or governmental authority determines that RCA did not purchase any
Specified Accounts Receivable from the Customer, Bank agrees that RCA shall have
a security interest in and lien upon such Specified Accounts Receivables and
that the Bank shall have no security interest in and lien upon such Specified
Accounts Receivables.



2.

No Default. Bank hereby agrees that execution of the RCA Purchase Agreement by
the Customer, the Customer’s assignment to RCA of the right to receive payments
in respect of the Specified Accounts Receivable and the sale of the Specified
Accounts Receivable by the Customer to RCA





Initial: ______

 ______

 ______

--------------------------------------------------------------------------------

pursuant to the RCA Purchase Agreement shall not constitute an event of default
under the Bank Credit Agreement or, if any of the foregoing do constitute such
an event of default, such event of default shall be waived by Bank.



3.

Amendment to RCA Purchase Agreement.  Each of RCA and Customer acknowledges that
notwithstanding anything to the contrary contained in the RCA Purchase
Agreement, the RCA Purchase Agreement is amended such that:  (a) the term
“Account Debtor” under the RCA Purchase Agreement shall be limited solely and
exclusively to the Transportation Security Administration and accordingly
Customer shall not sell to RCA and RCA shall not purchase from Customer any
accounts receivable from an account debtor other than the Transpiration Security
Administration, (b) the terms “Eligible Receivables” and “Purchased Receivable”
shall only include those accounts receivable with respect to which the
Transportation Security Administration is the account debtor and (c) RCA shall
have no interest (including, without limitation, a security interest or lien) of
any nature whatsoever in, and no rights of any nature whatsoever under the RCA
Purchase Agreement (including, without limitation, under Section 3.4 thereof)
with respect to, any accounts receivable of Customer constituting Unpurchased
Receivables, which such Unpurchased Receivables shall at all times constitute
Bank Collateral.  A copy of the UCC-1 financing statement RCA shall be permitted
to file against Customer is attached hereto as Exhibit B.



4.

Term. The term of this Agreement shall be from and after the date hereof through
and including the earlier of (i) the date on which the Customer has fully
satisfied its obligations to Bank pursuant to the terms and conditions of the
Bank Credit Agreement and Bank has released its lien on the Bank Collateral or
(ii) the date on which Customer has satisfied its obligations to RCA pursuant to
the terms of the RCA Purchase Agreement and Customer has terminated the RCA
Purchase Agreement (the “Term”).  Immediately upon the occurrence of the event
described in the foregoing clause “(ii),” the Bank’s security interest and lien
in the Specified Accounts shall automatically attach and Bank (a) shall no
longer be deemed to have released from the Bank Collateral its security interest
in and lien on the Specified Accounts Receivables and (ii) shall be permitted to
take any and all such action as Bank shall deem necessary and appropriate to
evidence Bank’s first priority perfected security interest in such Specified
Accounts, including without limitation the filing of UCC financing statements.
 In the event the Customer has satisfied its obligations to RCA pursuant to the
terms of the RCA Purchase Agreement, the Customer has terminated the RCA
Purchase Agreement, RCA has received payment in full for all purchased Specified
Accounts Receivable and the Customer has not satisfied its obligations to Bank
under the terms of the Bank Credit Agreement, then (i) this Agreement shall be
deemed terminated, except as to any obligations due by RCA or Bank to the other
under Section 7 hereof, and (ii) Bank shall no longer be deemed to have released
from the Bank Collateral its security interest in and lien on the Specified
Accounts Receivable.



5.

Forbearance.  During the Term, as between RCA and Bank, Bank shall not (a)
notify the Transportation Security Administration that payment on any Specified
Receivable is to be made to Bank; (b) collect, sue upon or otherwise exercise
rights against any Specified Receivable; or (c) assert any claim for marshaling
with respect to any Specified Receivable.  Likewise, during the term, as between
Bank and RCA, RCA shall not (a) notify any Customer account debtor that payment
on any Bank Collateral is to be made to RCA; (b) collect, sue upon or otherwise
exercise rights against the Bank Collateral; or (c) assert any claim for
marshaling with respect to the Bank Collateral.



6.

No Waiver. Nothing in this Agreement waives or impairs the respective rights of
Bank or RCA under their agreements with Customer to receive payments on their
debt and/or to exercise their rights and remedies (including, without
limitation, foreclosure rights) in respect of (a) with respect to RCA, the
Specified Accounts Receivable and (b) with respect of the Bank, the Bank
Collateral, in each case in any manner not otherwise expressly prohibited by
this Agreement.



7.

Receipt of Collateral. During the Term, if Bank receives or otherwise obtains
the proceeds of any





Initial: ______

 ______

 ______

2




--------------------------------------------------------------------------------

Specified Accounts Receivable, Bank shall turn over any such property to RCA as
soon as is reasonably practicable.  To the extent any such Specified Receivable
received by Bank contains any payment and/or back-up information received in
connection therewith, Bank will forward such payment and/or back-up information
as soon as reasonably practicable after receipt and identification to RCA at the
following applicable address:




If Mailed:

If Via Wire Transfer:

Republic Capital Access, LLC
790 Station Street, 2nd Floor
Herndon, VA 20170
Attn:  Timothy Gilmore

RCA Funding, LLC
Xenith Bank
ABA#: 051409184
Acc#: 550468501

During the Term, if RCA receives or otherwise obtains the proceeds of any Bank
Collateral, RCA shall turn over any such property to Bank as soon as is
reasonably practicable.  To the extent any such Bank Collateral received by RCA
contains any payment and/or back-up information received in connection
therewith, RCA will forward such payment and/or back-up information as soon as
reasonably practicable after receipt and identification to Bank at the following
applicable address:




If Mailed:

If Via Wire Transfer:

BAM Administrative Service LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Attention:  Danny Saks



ABA#:
Acc#:






8.

Representations and Warranties.



(a)

Each of the parties has had the opportunity to consult with legal counsel of
such party’s choosing, this Agreement is satisfactory to each of the parties to
this Agreement, and each such party understands the terms of this Agreement and
intends to fully perform and be bound by this Agreement.



(b)

Each is an entity that it is duly created, validly existing and in good standing
under the laws of the state of its organization and that the party signing on
behalf of it is authorized on its behalf to execute and deliver this Agreement,
and any other instrument executed and delivered in connection herewith, and upon
such execution and delivery each such entity shall be bound by all such
instruments.



(c)

Each of the parties hereto has the legal right, power, capacity and authority to
enter into and perform such party’s covenants, obligations and agreements under
this Agreement and the other instruments referenced herein and delivered
pursuant hereto, all corporate, company, partnership and other actions required
in connection with the authorization, execution, delivery and performance of
this Agreement by such party have been duly taken.



(d)

No consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution, delivery
and performance by any party to this Agreement.



9.

Assignment of Credit Balances.  As security for the all obligations and
liabilities of the Customer





Initial: ______

 ______

 ______

3




--------------------------------------------------------------------------------

under the Bank Credit Agreement, the Customer hereby assigns, transfers and sets
over unto the Bank, and hereby grants a security interest to the Bank in, all
monies and credit balances now or hereafter due or to become due to Customer
under the RCA Purchase Agreement.



10.

Advances and Repayments. RCA acknowledges that the Customer’s indebtedness under
the Bank Credit Agreement may, from time to time, be paid in full and that
additional indebtedness may arise thereafter as a result of additional extension
of credit made under the Bank Credit Agreement to Customer.  RCA agrees that
such advances, repayments and readvances shall not affect the respective rights
of Bank and RCA under this Agreement.



11.

Notices. All notices, requests, demands or other communications required or
permitted by or in connection with this Agreement, without implying the
obligation to provide any such notice, request, demand or other communication,
shall be in writing addressed to the appropriate address set forth below or to
such other address as may be hereafter specified by written notice by the
parties hereto, as applicable, forwarded in like manner. Any such notice,
request, demand or other communication shall be deemed to be effective one (1)
day after dispatch if sent by telegram, mailgram, express mail or Federal
Express, UPS or any other commercially recognized overnight delivery service or
two (2) days after dispatch if sent by registered or certified mail, return
receipt requested. Notwithstanding the foregoing, all notices, requests, demands
or other communications shall be considered to be effective upon receipt if
accomplished by hand delivery.




To Bank:

BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Attention:  Danny Saks







To RCA:

Republic Capital Access, LLC
790 Station Street, 2nd Floor
Herndon, VA 20170
Attn:  Timothy Gilmore






12.

Notice of Acceptance.   Notice of acceptance of this Agreement is hereby waived
by the parties hereto, and this Agreement and all of the terms and provisions
hereof shall be immediately binding upon the parties hereto from the date of
their execution hereof.



13.

Amendment to Financing Statement.  The Bank shall amend any UCC-1 financing
statements filed by the Bank against Customer to release from the Bank
Collateral covered thereby only those Specified Accounts Receivable sold by
Customer to RCA, subject however to the refiling by the Bank in respect thereof
in accordance with Section 4 hereof.



14.

Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of each party hereto and each of their respective successors and
assigns, and nothing in this Agreement is intended to confer upon any other
person, whether or not named herein, any rights or remedies of any nature
whatsoever under or by reason of this Agreement.



15.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws and decisions of the Commonwealth of Virginia, without regard to
its choice of law principles. Actions to enforce this Agreement shall be brought
in the State or Federal courts located in the Commonwealth of Virginia.  The
parties hereto waive all rights to trial by jury in any action, suit or
proceeding brought to resolve any dispute connected to, arising out of or
related to this Agreement.



16.

Counterparts. This Agreement may be executed in any number of counterparts, by
original or





Initial: ______

 ______

 ______

4




--------------------------------------------------------------------------------

facsimile or electronic pdf signature, each of which when executed and delivered
shall be deemed an original, and such counterparts together shall constitute one
instrument.



17.

Defined Terms. Terms used in this Agreement for which meanings are provided in
the UCC of the State of New York shall have such meanings unless a different
meaning is given to such terms in this Agreement.



18.

Bank Purchase of Customer Accounts. Notwithstanding anything to the contrary in
the Bank Credit Agreement, Bank acknowledges and agrees that it will not
purchase any Specified Accounts during the term of this Agreement.







[remainder of page left blank]














Initial: ______

 ______

 ______

5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, as of the date
first above written.




BAM ADMINISTRATIVE SERVICES, LLC

REPUBLIC CAPITAL ACCESS, LLC

By:     /s/ Daniel Saks




By:      /s/ Timothy J. Gilmore




Name: Daniel Saks




Name: Timothy J. Gilmore




Its:       President

Its:       CFO







IMPLANT SCIENCES CORPORATION




By:     /s/ Roger P. Deschenes










Name: Roger P. Deschenes










Its:       Chief Financial Officer




















Initial: ______

 ______

 ______

--------------------------------------------------------------------------------

Exhibit A Specified Account Receivables

The Specified Accounts Receivable shall only consist of those Purchased
Receivables purchased by RCA under and pursuant to the Purchase Agreement, and
all proceeds thereof, but only to the extent the account debtor with respect
thereto is the Transpiration Security Administration.











Initial: ______

 ______

 ______